October 21, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 LINDA HERNANDEZ, JOSE HERNANDEZ, JAVIER VASQUEZ, CLAUDIA
      GIL, RAUL VASQUEZ AND VIRGINIA VASQUEZ, Appellants

NO. 14-13-00567-CV                          V.

    ABRAHAM, WATKINS, NICHOLS SORRELS & FRIEND, A TEXAS
  GENERAL PARTNERSHIP, RANDALL SORRELLS AND BERNARDINO
                    AGOSTO, JR., Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellees, Abraham,
Watkins, Nichols Sorrels & Friend, a Texas General Partnership, Randall Sorrells
and Bernardino Agosto, Jr., signed January 29, 2013, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

       We order appellants, Linda Hernandez, Jose Hernandez, Javier Vasquez,
Claudia Gil, Raul Vasquez and Virginia Vasquez, jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.